Citation Nr: 1038526	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for Crohn's disease. 

2. Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from July 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions in August 2005 and July 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran's claim file has been rebuilt.  For the purpose of 
completeness of the rebuilt claim file, the Board notes that a 
copy of a February 2003 rating decision reflects that there was a 
Board remand issued on November 24, 2000, and a Board decision 
and remand issued on November 5, 2002.  From information 
contained in the VA's "VACOL" system, copies of what are 
believed to be those decisions (which reflect that the issues in 
those cases arose from the Columbia, South Carolina, RO, and that 
they bear the same docket number) have been obtained and have now 
been placed in the rebuilt claim file.  Information in VACOLs' 
also shows that another Board decision of June 26, 2003, (which 
bears the same docket number as the 2000 and 2002 Board 
decisions) was issued. The June 2003 decision indicates that 
there had been a prior Board decision in April 1994.  Copies of 
what are believed to be the decisions in April 1994 and of June 
26, 2003, have now been placed in the claim file.  Although the 
April 1994 Board decision noted that there had been a remand of 
the issues by the Board in April 1992, the Board is unable to 
retrieve a copy of that remand. 

The April 1994 Board decision denied service connection for a low 
back disorder on a direct basis and as not being secondary to 
service-connected bilateral knee disorders.  It also denied a 
compensable rating for a right knee disorder. 

On November 24, 2000, the Board remanded the following issues: 
(1) whether new and material evidence had been submitted to 
reopen a claim for service connection for a low back disorder; 
(2) whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
wrist injury; (3) service connection for residuals of a right 
wrist injury; (4) an increased rating for residuals of a left 
knee meniscectomy, currently evaluated 10 percent disabling; (5) 
a compensable rating for chondromalacia of the right knee; and 
(6) a temporary total disability rating under the provisions of 
38 C.F.R. § 4.30, for convalescence following surgery on the 
veteran's right knee in January 1998. 

On November 5, 2002, the Board issued a decision which denied 
service connection for right wrist injury residuals and remanded 
the issues of (1) whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for a low back disorder; (2) whether new and material evidence 
has been submitted to reopen a claim of entitlement to service 
connection for left wrist injury residuals; (3) an increased 
rating for left knee meniscectomy residuals, currently evaluated 
as 10 percent disabling; (4) a compensable evaluation for a right 
knee disorder; and (5) a temporary total rating for convalescence 
subsequent to right knee surgery in January 1998.  

A February 2003 rating decision granted a temporary total rating 
of 100 percent effective January 20, 1998, based on need for 
convalescence for the service-connected chondromalacia of the 
right knee.  A 10 percent schedular rating was resumed effective 
April 1, 1998.  

On June 26, 2003, the Board issued a decision finding (1) no new 
and material evidence for reopening a claim of service connection 
for residuals of a left wrist injury since a January 1978 rating 
decision had denied that claim; (2) no new and material evidence 
for reopening a claim of service connection for a low back 
disorder since an April 1994 Board decision denying that claim; 
(3) denying a rating in excess of 10 percent for status post 
lateral meniscectomy of the left knee; (4) denying a compensable 
rating for chondromalacia of the right patella for the period 
prior to January 20, 1998; and (5) denying a rating in excess of 
10 percent for chondromalacia of the right patella since April 1, 
1998.  

A review of information contained in VA VACOLs' system indicates 
that none of the above cited Board decisions were appealed to 
United States Court of Appeals for Veterans Claims.  Thus, the 
April 1994 Board decision, the denial by the Board in November 
2002 of service connection for right wrist injury residuals, and 
the June 2003 Board decision are final.  

The August 2005 rating decision which is appealed assigned a 100 
percent temporary total evaluation, based on need for 
convalescence (under 38 C.F.R. § 4.30) effective March 23, 2005.  
A 10 percent schedular rating was resumed effective September 1, 
2005.  A 10 percent rating for service-connected subtotal lateral 
meniscectomy of the left knee was confirmed and continued.  The 
Veteran filed a Notice of Disagreement (NOD) in January 2006 but 
only with the denial of an increased rating for the right knee. 

The July 2006 rating decision found that there was no new and 
material evidence to reopen claims of (1) service connection for 
right wrist arthritis, (2) status post injury; left wrist 
arthritis, status post injury; and (3) degenerative disc disease 
(DDD) of the lumbar spine with disc herniation.  That decision 
also denied service connection for Crohn's disease, bilateral hip 
arthralgia, right shoulder arthralgia, an unspecified bilateral 
elbow disorder, and status post left rotator cuff repair.  Also, 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) was denied, as was a rating in excess of 10 percent for 
service-connected subtotal lateral meniscectomy of the left knee.  
Later in July 2006 the Veteran filed a NOD as to the denial of 
service connection for Crohn's disease. 

A Statement of the Case addressing the rating for the service-
connected right knee was issued in July 2006 (and a supplemental 
SOC addressing that matter was issued in September 2006) and an 
SOC addressing the issue of service connection for Crohn's 
disease was issued in October 2006.  The Veteran perfected the 
appeals as to those issues by filing VA Form 9, Appeal to the 
Board, in November 2006.  

An August 2006 NOD was filed as to the July 2006 denial of a TDIU 
rating and an SOC was issued as to that matter in April 2007.  
While a VA Form 646 was received in September 2007 it addressed 
only the issues of service connection for Crohn's disease and the 
rating for the service-connected right knee but it did not 
address entitlement to a TDIU rating. 

Accordingly, the appeal as to entitlement to a TDIU rating has 
not been perfected.  That is, absent an NOD, an SOC, and a 
substantive appeal, the Board does not have jurisdiction of this 
issue.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. 
Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

In a February 1007 letter the Veteran stated that he had injured 
his right shoulder when his right knee gave out while going up 
some stairs.  The Board construes this to be a claim for service 
connection for residuals of a right shoulder injury.  This matter 
has not been adjudicated by the RO and is not now before the 
Board.  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action. 

The issues of service connection for Crohn's disease and for an 
increased rating for chondromalacia of the right knee, currently 
rated 10 percent disabling, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, past decisions and remands of the Board are now 
associated with the claim file in an effort to provide more 
information in light of the Veteran's claims file having been 
rebuilt.  In appropriate circumstance, the Court of Appeals for 
Veterans Claims has approved of this.  

In Marciniak v. Brown, 10 Vet. App. 198, 199-200 (1997) a widow 
applied to reopen a claim for service connection for the cause of 
the Veteran's death.  After a 1980 Board decision denied service 
connection for the cause of death the claim file was lost but 
thereafter the widow applied to reopen the claim.  During the 
appeal, while attempting to obtain an independent medical 
expert's opinion, the reconstructed claim file was lost.  The 
claim file was again reconstructed.  The Court noted with 
approval the Board's citation to O'Hare v. Derwinski, 1 Vet. 
App. 365, 376 (1991) "for the proposition that a heightened duty 
existed to explain thoroughly the reasons and bases for its 
decision, especially in light of the twice-lost claims folder."  

In Marciniak v. Brown, 10 Vet. App. 198 (1997) it was held that:

"[t]he appellant alleges that the Secretary failed in 
his duty to assist in that the SMRs were not obtained 
for this appeal and that consequently, prejudicial 
error exists in the BVA's factual findings.  However, 
the Court holds that, given the circumstances in the 
instant case, we must apply a presumption of 
regularity as to the BVA's findings of fact in 1980.  
Cf. Dolan v. Brown, 9 Vet. App. 358, 362 (1996) 
(absent "clear evidence" that an evidentiary 
assumption was not properly applied, the Court 
concluded that the relevant law and evidence had been 
considered).  To hold otherwise would require this 
Court to presume that the BVA [Board], in its prior 
decisions on this claim, did not properly discharge 
its official duties.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992) (Court must apply the "presumption 
of regularity" to " 'the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly 
discharged their official duties.' ") (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  

Marciniak, 10 Vet. App. at 200. 

In light of this, the RO may be able to take additional steps to 
make a more complete rebuilt claims file.  

In letters dated January and June 2006 the Veteran stated that 
his treating physician had informed the Veteran that the Veteran 
had had Crohn's disease all of his life and that it was probably 
triggered by a change in life, i.e., being in military service.  
The Veteran further stated that his joint and stomach problems 
during service were the earliest manifestation of Crohn's 
disease, although the disorder was not formally diagnosis until 
September 2005.  In this regard a June 2006 VA outpatient 
treatment (VAOPT) record reflects a diagnosis of Crohn's disease 
with associated arthritis.  A December 2006 VAOPT record reflects 
a diagnosis of Crohn's disease with associated arthritis.  At 
that time it was noted that he was seen for a follow-up of 
"arthralgias/itis that is deemed to be OA [osteoarthritis] and 
IBD [irritable bowel disease] associated."  

Thus, the Veteran should be given an opportunity to obtain a 
statement from his treating physician in support of his 
allegation.  

The Veteran has also submitted articles from the Internet which 
indicate that there is a familial component to Crohn's disease.  
He thus argues that Crohn's disease was aggravated during service 
(and presumably that it pre-existed service as a congenital 
disease).   

The Veteran has not been afforded a VA examination addressing the 
etiology of his Crohn's disease and in light of the fact that his 
claims file has been rebuilt the Board finds that such an 
examination is in order.  See generally McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the claim for an increased rating for the 
service-connected right knee disorder, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties 
to notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

While VA notice letters of May 2006 and June 2006 address, in 
pertinent part, claims for an increased rating for a service-
connected left knee disorder, the Veteran has not been provided 
appropriate VCAA notice as to the claim for an increased rating 
for the service-connected right knee disorder.  

Further, the Veteran was last evaluated as to the severity of his 
service-connected right knee disorder in August 2006.  Since this 
case must be remanded for procedural reasons as to this issue, 
the Veteran should be afforded an up-to-date VA rating 
examination.  38 C.F.R. § 3.327 (a reexamination will be 
requested whenever there is a need to verify the current severity 
of a disability).  The examination should include an assessment 
of functional limitation as a result of pain or painful motion, 
to include functional loss during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

In June 2006, the Veteran furnished a copy of a document from the 
Social Security Administration concerning his estimated Social 
Security Administration (SSA) benefits.  However, it is not clear 
whether he is now receiving SSA disability benefits.  This should 
be clarified and if he is receiving, or has claimed, such 
benefits all relevant records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when a 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make copies of the 
additional Board decisions and remands of 
April 1994, November 200, November 2002, and 
June 2003 and furnish them to the Veteran.  

In light of the contents of those Board 
decisions and remands, the RO should contact 
the Veteran and request all relevant 
information (such as the name and addresses 
of past medical care providers) which might 
allow the RO to take further steps to obtain 
relevant evidence and information, as 
reflected in the Board decisions and remands, 
to reconstruct a more complete rebuilt claims 
file.  

All appropriate steps should be taken, and 
any leads should be followed-up.  

2.  The Veteran should be contacted and 
requested to have his treating physician 
submit a statement or opinion corroborating 
the Veteran's contention that the physician 
is of the belief that the Veteran's claimed 
Crohn's disease is related to the Veteran's 
military service.  

3.  The RO should provide the Veteran with 
VCAA compliant notice as to his claim for an 
increased rating for the service-connected 
right knee disorder.  

4.  The RO should contact the Veteran and 
specifically inquire whether he has claimed 
or is receiving SSA disability benefits.  If 
he responses in the positive, contact the SSA 
and obtain all records from that agency 
concerning the Veteran's claim or award of 
disability benefits, including a copy of the 
decision and any medical records used to make 
the determination, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this 
must be specifically indicated in the record.  

5.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his claimed Crohn's disease.  In 
particular, the examiner should address 
whether any past gastrointestinal (GI) or 
musculoskeletal symptoms during service were 
an early manifestation of the currently 
diagnosis Crohn's disease.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether it is at least as likely as not 
that the Veteran's inservice symptoms, 
including any GI and musculoskeletal 
symptoms, were the earliest manifestation of 
his Crohn's disease.  This should include 
whether the claimed Crohn's pre-existed the 
Veteran's entrance into military service in 
July 1975 and, if so, whether it was 
aggravated, i.e., increased in severity, 
during military service.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

6.  Afford the Veteran a VA orthopedic 
examination, to determine the nature and 
extent of his right knee disorder.  The 
examiner should be requested to identify any 
objective evidence of pain, painful motion, 
or functional loss due to pain as a result of 
the disorder.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically assessed.  

The examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability during flare-ups 
(if the Veteran describes flare-ups), and if 
feasible, express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so state. 

All indicated studies should be performed, 
and the rationale for all opinions expressed 
should be provided.  The Veteran's claims 
file should be made available to the examiner 
prior to the examination, and the examiner is 
to indicate in the report whether the file 
was reviewed.  

7.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran, and representative, a 
Supplemental Statement of the Case (SSOC) and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

